          Case 8:20-bk-13014-MW                    Doc 115 Filed 06/14/21 Entered 06/14/21 14:28:08                                      Desc
                                                    Main Document    Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 Peter C. Anderson
 United States Trustee
 Nancy S. Goldenberg, SBN 167544
 Attorney for the U.S. Trustee
 411 West Fourth Street., #7160
 Santa Ana, CA 92701
 Tel: (714) 338-3400
 Fax: (714) 338-3421
 Nancy.Goildenberg@usdoj.gov




      Attorney for: United States Trustee

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                      CASE NO.: 8-20--bk-13014-MW
                                                                             CHAPTER: 11

 NORTHERN HOLDING, LLC
                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE Re: ORDER CONVERTING
                                                                             CASE TO CASE UNDER CHAPTER 7



                                                                 Debtor.


PLEASE TAKE NOTE that the order titled Order Converting Case To Case Under Chapter 7 that relates to this Order
was lodged on June 14, 2021 at docket no 60; Opposition to U.S. Trustee Motion to dismiss or convert Case at
docket entry no. 81; Reply to U.S. Trustee Motion to dismiss or convert Case Pursuant to 11 U.S.C. §1112(b)at
docket no. 82 and Supplement By United States Trustee In Support Of Motion To Dismiss Or Convert Case
Pursuant To 11 U.S.C. §1112(B) thereto; at docket entry no. 112.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
          Case 8:20-bk-13014-MW      Doc 115 Filed 06/14/21 Entered 06/14/21 14:28:08        Desc
                                      Main Document    Page 2 of 4



1    PETER C. ANDERSON
     United States Trustee
2    Nancy S. Goldenberg (Bar No. 167544)
     Attorney for U.S. Trustee
3    Ronald Reagan Federal Building
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5
     Facsimile: (714) 338-3421
6
     Email: Nancy.Goldenberg@usdoj.gov

7
                                  UNITED STATES BANKRUPTCY COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
                                         SANTA ANA DIVISION
9

10   In re:                                             CASE NUMBER: 8:20-bk-13014-MW
11   NORTHERN HOLDING, LLC,                             CHAPTER 11
12                                                      ORDER CONVERTING CASE TO
                                                        CASE UNDER CHAPTER 7
13

14                                          Debtor.     DATE: JUNE 14, 2021
15
                                                        TIME: 9:00 a.m.
                                                        CTRM: 6C
16

17            A hearing on the Motion of the United States Trustee to Dismiss or Convert Case to One

18   Under Chapter 7 Pursuant to 11 U.S.C. Section 1112 (the Motion”) was held by the Court on

19   June 14, 2021 at 9:00 a.m. All appearances were as reflected on the record.
20            Based upon all pleadings and papers on file in this matter and argument of counsel and
21   additional evidence presented at the hearing:
22

23

24

25

26
     //
27
     //
28
      Case 8:20-bk-13014-MW     Doc 115 Filed 06/14/21 Entered 06/14/21 14:28:08    Desc
                                 Main Document    Page 3 of 4



1          IT IS HEREBY ORDERED THAT the Motion is granted and the Chapter 11 case of
2    Northern Holding, LLC, 8:20-13014 MW is converted to a case under Chapter 7.
3          IT IS ORDERED.
4                                                  ###
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        Case 8:20-bk-13014-MW                    Doc 115 Filed 06/14/21 Entered 06/14/21 14:28:08                                      Desc
                                                  Main Document    Page 4 of 4



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

OFFICE OF THE U.S. TRUSTEE, 411 WEST FOURTH ST., #7160, SANTA ANA, CA 92701

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE RE: ORDER CONVERTING CASE TO CASE UNDER CHAPTER 7 will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 14,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
    •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
    •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
        matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.c
        om;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfi
        rm.com
    •   Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
        m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rh
        mfirm.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
    •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com

2. SERVED BY UNITED STATES MAIL: On June 14, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Northern Holding, LLC, Attention: Leroy Codding
13217 Jamboree Rd #429, Tustin, CA 92782
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 14, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 June 14, 2021                  Tari King                                                      /s/ Tari King
 Date                          Printed Name                                                    Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
